DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Claim Objections
Claims 20, 47, 50 and 55 are objected to because of the following informalities:  
Claim 20 is dependent to a canceled claim 19. 
Claim 47  is dependent to a canceled claim 46.
Claim 50  is dependent to a canceled claim 3.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 17 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0098337 A1) in view of Chendamarai Kannan et al. (2017/0142713 A1).

Lee et al. disclose a method for transmitting and receiving data in a wireless communication system with the following features: regarding claim 1, a shortened Physical Uplink Control Channel (sPUCCH) transmission method, comprising: receiving downlink data, and acquiring a cyclic shift value for the transmission of an sPUCCH in accordance with indication information carried in a downlink control channel corresponding to the received downlink data; and transmitting the sPUCCH in accordance with the cyclic shift value, Acknowledgement (ACK)/ Negative ACK (NACK) feedback information for the downlink data being carried in the sPUCCH, wherein the transmitting the sPUCCH in accordance with the cyclic shift value comprises: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value: modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time- domain and frequency-domain resources of the sPUCCH for transmission, App. No. 16/323,774Page 2 of 46wherein when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, the generating the base sequence and performing the cyclic shift a shortened Physical Uplink Control Channel (sPUCCH) transmission method, comprising: receiving downlink data, and acquiring a cyclic shift value for the transmission of an sPUCCH in accordance with indication information carried in a downlink control channel corresponding to the received downlink data (i.e. a control channel sPUCCH within the short TTI transmission comprising receiving a downlink data via sPDCCH and acquiring cyclic shift value for transmission of sPUCCH as per a UL grant transmitted to the UE carried in a downlink control channel may inform of the subframe to which the resources allocated to the UE belong by using explicit signaling), and transmitting the sPUCCH in accordance with the cyclic shift value, (i.e. control information is transmitted on a PUCCH using a cyclic shift value), Acknowledgement (ACK)/ Negative ACK (NACK) feedback information for the downlink data being carried in the sPUCCH (i.e. ACK/NACK information for downlink data transmission transmitted through a sPUCCH)”), wherein the transmitting the sPUCCH in accordance with the cyclic shift value comprises: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value (i.e. control information transmitted on the sPUCCH may be distinguished using a cyclically shifted sequence having a different cyclic shift (CS) value, and the cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount), modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time- domain and frequency-domain resources of the sPUCCH for transmissionApp. No. 16/323,774Page 2 of 46 (i.e. ACK/NACK is coded into three bits using a repetition code  and three modulation symbols are generated by modulating the coded ACK/NACK according to a binary phase key-shifting (BPSK) method and the modulation symbol is spread using a spreading factor (SF)=4 in a normal CP structure and using SF=2 in an extended CP structure, acquiring ACK/NACK modulation symbol and the cyclic shift (CS) base sequence applied to frequency domain time domain resources of the sPUUCH), wherein when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, the generating the base sequence and performing the cyclic shift operation on the base sequence in accordance with the cyclic shift value comprises: applying a same cyclic shift value to each SC-FDMA symbol; or applying different cyclic shift values to different SC-FDMA symbols, and determining the cyclic shift value corresponding to each SC-FDMA symbol in accordance with the acquired cyclic shift value, or when the acquired cyclic shift value comprises a plurality of values, determining one value of the acquired a plurality of cyclic shift values as the cyclic shift value corresponding to each SC-FDMA symbol (i.e. the amount of control information ACK/NACK of sPUCCH which may be 
Lee et al. is short of expressly teaching “Acknowledgement (ACK)/ Negative ACK (NACK) feedback information for the downlink data being carried in the sPUCCH”.
Chendamarai Kannan et al. disclose techniques for control channel signaling on a shared communication medium with the following features: regarding claim 1, Acknowledgement (ACK)/ Negative ACK (NACK) feedback information for the downlink data being carried in the sPUCCH (Fig. 7, illustrates an example sPUCCH payload structure, see teachings in [0028-0030 & 0051-0052] summarized as “Acknowledgement (ACK)/ Negative ACK (NACK) feedback information for the downlink data being carried in the sPUCCH (i.e. a wireless network environment, shown in fig. 1, including a primary RAT system 100 and a competing RAT system 150 may operate over a shared communication medium 140, and due to the shared use of the communication medium 140, there is the potential for cross-link interference between the wireless link 130 and the wireless link 132, and so control channel manager 112 and/or the control channel manager 122 may be configured in different ways to manage the configuration of control channels on the communication medium 140, such as a short Physical Uplink Control Channel (sPUCCH), wherein, as illustrated in the fig. 7, the sPUCCH payload 700 includes, in relevant part, acknowledgment/negative acknowledgment (ACK/NACK) indicators that are separated into a previous transmission opportunity (TXOP) ACK/NACK field 702 and a current TXOP ACK/NACK 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Chendamarai Kannan et al. in order to provide a more effective and efficient system that is capable of carrying out ACK/NACK feedback information for the downlink data. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 17:
Lee et al. disclose a method for transmitting and receiving data in a wireless communication system with the following features: regarding claim 17, an sPUCCH transmission method, comprising: transmitting downlink data, and carrying indication information in a downlink control channel corresponding to the downlink data, the indication information being adopted by a UE for acquiring a cyclic shift value for the transmission of an sPUCCH; and receiving the sPUCCH and acquiring ACK/NACK feedback information for the downlink data in the sPUCCH, the sPUCCH being transmitted by the UE in accordance with the cyclic shift value, App. No. 16/323,774Page 3 of 46wherein the receiving the sPUCCH and acquiring the ACK/NACK feedback information for the downlink data in the sPUCCH comprises determining the sPUCCH transmitted by the UE through: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value; modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted a shortened Physical an sPUCCH transmission method, comprising: transmitting downlink data, and carrying indication information in a downlink control channel corresponding to the downlink data, the indication information being adopted by a UE for acquiring a cyclic shift value for the transmission of an sPUCCH (i.e. a control channel sPUCCH within the short TTI transmission comprising receiving a downlink data via sPDCCH and acquiring cyclic shift value for transmission of sPUCCH as per a UL grant transmitted to the UE carried in a downlink control channel may inform of the subframe to which the resources allocated to the UE belong by using explicit signaling), and receiving the sPUCCH and acquiring ACK/NACK feedback information for the downlink data in the sPUCCH, the sPUCCH being transmitted by the UE in accordance with the cyclic shift value (i.e. wherein the receiving the sPUCCH and acquiring the ACK/NACK feedback information for the downlink data in the sPUCCH comprises determining the sPUCCH transmitted by the UE through: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value (i.e. control information ACK/NACK, received by eNB, is transmitted on the sPUCCH may be distinguished using a cyclically shifted sequence having a different cyclic shift (CS) value, and the cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount), modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time- domain and frequency-domain resources of the sPUCCH for transmissionApp. No. 16/323,774Page 2 of 46 (i.e. ACK/NACK is coded into three bits using a repetition code  and three modulation symbols are generated by modulating the coded ACK/NACK according to a binary phase key-shifting (BPSK) method and the modulation symbol is spread using a spreading factor (SF)=4 in a normal CP structure and using SF=2 in an extended CP structure, acquiring ACK/NACK modulation symbol and the cyclic shift (CS) base sequence applied to frequency domain time domain resources of the sPUUCH), wherein when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, the generating the base sequence and performing the cyclic shift operation on the base sequence in accordance with the cyclic shift value comprises: applying a same cyclic shift value to each SC-FDMA symbol; or applying different cyclic shift values to different SC-FDMA symbols, and determining the cyclic shift value corresponding to each SC-FDMA symbol in accordance with the acquired cyclic shift value, or when the acquired cyclic shift value comprises a plurality of values, determining one value of the acquired a plurality of cyclic shift values as the cyclic shift value corresponding to each SC-FDMA symbol (i.e. the amount of control information ACK/NACK of sPUCCH which may be transmitted by a UE in one subframe may be determined depending on the number of SC-FDMA symbols which may be used to send the control information control information transmitted on a sPUCCH, hence a cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount)”).
Lee et al. is short of expressly teaching “receiving the sPUCCH and acquiring ACK/NACK feedback information for the downlink data in the sPUCCH”.
Chendamarai Kannan et al. disclose techniques for control channel signaling on a shared communication medium with the following features: regarding claim 17, receiving the sPUCCH and acquiring ACK/NACK feedback information for the downlink data in the sPUCCH (Fig. 7, illustrates an example sPUCCH payload structure, see teachings in [0028-0030 & 0051-0052] summarized as “receiving the sPUCCH and acquiring ACK/NACK feedback information for the downlink data in the sPUCCH (i.e. a wireless network environment, shown in fig. 1, including a primary RAT system 100 and a competing RAT system 150 may operate over a shared communication medium 140, and due to the shared use of the communication medium 140, there is the potential for cross-link interference between the wireless link 130 and the wireless link 132, and so control channel manager 112 and/or the control channel manager 122 may be 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Chendamarai Kannan et al. in order to provide a more effective and efficient system that is capable of carrying out ACK/NACK feedback information for the downlink data. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 43:
Lee et al. disclose a method for transmitting and receiving data in a wireless communication system with the following features: regarding claim 43, a User Equipment (UE), comprising a processor, a memory and a transceiver, wherein the processor is configured to read programs stored in the memory, so as to: receive through the transceiver downlink data, and acquire a cyclic shift value for the transmission of an sPUCCH in accordance with indication information carried in a downlink control channel corresponding to the received downlink data; and transmit through the transceiver the sPUCCH in accordance with the cyclic shift value, ACK/NACK feedback information for the downlink data being carried in the sPUCCH, a User Equipment (UE), comprising a processor, a memory and a transceiver, wherein the processor is configured to read programs stored in the memory, so as to: receive through the transceiver downlink data, and acquire a cyclic shift value for the transmission of an sPUCCH in accordance with indication information carried in a downlink control channel corresponding to the received downlink data (i.e. UE 3520 (fig. 35) comprising a processor 3521, a memory 3522 and a transceiver 3523, wherein reads program stored in the memory, and a control channel sPUCCH within the short TTI transmission comprising receiving a downlink data via sPDCCH and acquiring cyclic shift value for transmission of sPUCCH as per a UL grant transmitted to the UE carried in a downlink control channel may inform of the subframe to which the resources allocated to the UE belong by using explicit signaling), and transmit through the transceiver the sPUCCH in accordance with the cyclic shift value (i.e. control information is transmitted on a PUCCH using a cyclic shift value), ACK/NACK feedback information for the downlink data being carried in the sPUCCH, the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor (i.e. ACK/NACK information for downlink data transmission transmitted through a sPUCCH, wherein the transceiver 3523 receives and transmit data and the memory 3522 stores data for p[rocessing with the processor 3521), wherein the transmitting the sPUCCH in accordance with the cyclic shift value comprises: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value (i.e. control information transmitted on the sPUCCH may be distinguished using a cyclically shifted sequence having a different cyclic shift (CS) value, and the cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount), modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time- domain and frequency-domain resources of the sPUCCH for transmissionApp. No. 16/323,774Page 2 of 46 (i.e. ACK/NACK is coded into three bits using a repetition code  and three modulation symbols are generated by modulating the coded ACK/NACK according to a binary phase key-shifting (BPSK) method and the modulation symbol is spread using a spreading factor (SF)=4 in a normal CP structure and using SF=2 in an extended CP structure, acquiring ACK/NACK modulation symbol and the cyclic shift (CS) base sequence applied to frequency domain time domain resources of the sPUUCH), wherein when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, the generating the base sequence and performing the cyclic shift operation on the base sequence in accordance with the cyclic shift value comprises: applying a same cyclic shift value to each SC-FDMA symbol; or applying different cyclic shift values to different SC-FDMA symbols, and determining the cyclic shift value corresponding to each SC-FDMA symbol in accordance with the acquired cyclic shift value, or when the acquired cyclic shift value comprises a plurality of values, determining one value of the acquired a plurality of cyclic shift values as the cyclic shift value corresponding to each SC-FDMA symbol (i.e. the amount of control information ACK/NACK of sPUCCH which may be transmitted by a UE in one subframe may be determined depending on the number of SC-FDMA symbols which may be used to send the control information control information transmitted on a sPUCCH, hence a cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount)”).
Lee et al. is short of expressly teaching “ACK/NACK feedback information for the downlink data being carried in the sPUCCH”.
ACK/NACK feedback information for the downlink data being carried in the sPUCCH (i.e. a wireless network environment, shown in fig. 1, including a primary RAT system 100 and a competing RAT system 150 may operate over a shared communication medium 140, and due to the shared use of the communication medium 140, there is the potential for cross-link interference between the wireless link 130 and the wireless link 132, and so control channel manager 112 and/or the control channel manager 122 may be configured in different ways to manage the configuration of control channels on the communication medium 140, such as a short Physical Uplink Control Channel (sPUCCH), wherein, as illustrated in the fig. 7, the sPUCCH payload 700 includes, in relevant part, acknowledgment/negative acknowledgment (ACK/NACK) indicators that are separated into a previous transmission opportunity (TXOP) ACK/NACK field 702 and a current TXOP ACK/NACK field 704, the current TXOP ACK/NACK field 704 may be used to carry ACK/NACK indicators for one or more downlink subframes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Chendamarai Kannan et al. in order to provide a more effective and efficient system that is capable of carrying out ACK/NACK feedback 
Regarding claim 44:
Lee et al. disclose a method for transmitting and receiving data in a wireless communication system with the following features: regarding claim 44, a base station, comprising a processor, a memory and a transceiver, wherein the processor is configured to read programs stored in the memory, so as to: transmit through the transceiver downlink data, and carry indication information in a downlink control channel corresponding to the downlink data, the indication information being adopted by a UE for acquiring a cyclic shift value for the transmission of an sPUCCH; and receive through the App. No. 16/323,774Page 13 of 46transceiver the sPUCCH and acquire ACK/NACK feedback information for the downlink data in the sPUCCH, the sPUCCH being transmitted by the UE in accordance with the cyclic shift value, the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor, wherein the receiving the sPUCCH and acquiring the ACK/NACK feedback information for the downlink data in the sPUCCH comprises determining the sPUCCH transmitted by the UE through: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value; modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time- domain and frequency-domain resources of the sPUCCH for transmission, wherein when a plurality of SC-FDMA symbols is occupied a base station, comprising a processor, a memory and a transceiver, wherein the processor is configured to read programs stored in the memory, so as to: transmit through the transceiver downlink data, and carry indication information in a downlink control channel corresponding to the downlink data, the indication information being adopted by a UE for acquiring a cyclic shift value for the transmission of an sPUCCH (i.e. a base station 3510 (fig. 35) comprising a processor 3511, a memory 3512 and a treansceiver 3513, the processor reads programs stored in the memory, so as to a control channel sPUCCH within the short TTI transmission comprising receiving a downlink data via sPDCCH and acquiring cyclic shift value for transmission of sPUCCH as per a UL grant transmitted to the UE carried in a downlink control channel may inform of the subframe to which the resources allocated to the UE belong by using explicit signaling), and receive through the transceiver the sPUCCH and acquire ACK/NACK feedback information for the downlink data in the sPUCCH, the sPUCCH being transmitted by the UE in accordance with the cyclic shift value (i.e. control information is transmitted on a PUCCH using a cyclic shift value and acquiring ACK/NACK information for downlink data transmission transmitted through a sPUCCH), the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor, wherein the receiving the sPUCCH and acquiring the ACK/NACK feedback information for the downlink data in the sPUCCH comprises determining the sPUCCH transmitted by the UE through: generating a base sequence, and performing a cyclic shift operation on the base sequence in accordance with the cyclic shift value (i.e. control information ACK/NACK, received by eNB, is transmitted on the sPUCCH may be distinguished using a cyclically shifted sequence having a different cyclic shift (CS) value, and the cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount, wherein the transceiver 3513 transmits and receives data, and the memory 3512stores for processing with the processor), modulating the ACK/NACK feedback information so as to acquire a modulation symbol; and acquiring a modulation symbol sequence in accordance with the modulation symbol and the cyclically-shifted base sequence, and mapping the modulation symbol sequence to time- domain and frequency-domain resources of the sPUCCH for transmissionApp. No. 16/323,774Page 2 of 46 (i.e. ACK/NACK is coded into three bits using a repetition code  and three modulation symbols are generated by modulating the coded ACK/NACK according to a binary phase key-shifting (BPSK) method and the modulation symbol is spread using a spreading factor (SF)=4 in a normal CP structure and using SF=2 in an extended CP structure, acquiring ACK/NACK modulation symbol and the cyclic shift (CS) base sequence applied to frequency wherein when a plurality of SC-FDMA symbols is occupied by the sPUCCH for transmitting the ACK/NACK feedback information, the generating the base sequence and performing the cyclic shift operation on the base sequence in accordance with the cyclic shift value comprises: applying a same cyclic shift value to each SC-FDMA symbol; or applying different cyclic shift values to different SC-FDMA symbols, and determining the cyclic shift value corresponding to each SC-FDMA symbol in accordance with the acquired cyclic shift value, or when the acquired cyclic shift value comprises a plurality of values, determining one value of the acquired a plurality of cyclic shift values as the cyclic shift value corresponding to each SC-FDMA symbol (i.e. the amount of control information ACK/NACK of sPUCCH which may be transmitted by a UE in one subframe may be determined depending on the number of SC-FDMA symbols which may be used to send the control information control information transmitted on a sPUCCH, hence a cyclically shifted sequence may be generated by cyclically shifting a base sequence by a specific CS amount)”).
Lee et al. is short of expressly teaching “receive through the transceiver the sPUCCH and acquire ACK/NACK feedback information for the downlink data in the sPUCCH”.
Chendamarai Kannan et al. disclose techniques for control channel signaling on a shared communication medium with the following features: regarding claim 44, receive through the transceiver the sPUCCH and acquire ACK/NACK feedback information for the downlink data in the sPUCCH (Fig. 7, illustrates an example sPUCCH payload structure, see teachings in [0028-0030 & 0051-0052] summarized as receive through the transceiver the sPUCCH and acquire ACK/NACK feedback information for the downlink data in the sPUCCH (i.e. a wireless network environment, shown in fig. 1, including a primary RAT system 100 and a competing RAT system 150 may operate over a shared communication medium 140, and due to the shared use of the communication medium 140, there is the potential for cross-link interference between the wireless link 130 and the wireless link 132, and so control channel manager 112 and/or the control channel manager 122 may be configured in different ways to manage the configuration of control channels on the communication medium 140, such as a short Physical Uplink Control Channel (sPUCCH), wherein, as illustrated in the fig. 7, the sPUCCH payload 700 includes, in relevant part, acknowledgment/negative acknowledgment (ACK/NACK) indicators that are separated into a previous transmission opportunity (TXOP) ACK/NACK field 702 and a current TXOP ACK/NACK field 704, the current TXOP ACK/NACK field 704 may be used to carry ACK/NACK indicators for one or more downlink subframes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Chendamarai Kannan et al. in order to provide a more effective and efficient system that is capable of carrying out ACK/NACK feedback information for the downlink data. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0098337 A1) in view of Chendamarai Kannan et al. (2017/0142713  as applied to claim 1, 17 and 43-44 above, and further in view of You et al. (US 2018/0212732 A1).

Lee et al. and Chendamarai Kannan et al. disclose the claimed limitations as described in paragraph 7 above. Lee et al. disclose the following features: regarding claim 58, wherein the receiving the downlink data, and acquiring the cyclic shift value for the transmission of the sPUCCH in accordance with the indication information carried in the downlink control channel corresponding to the received downlink data comprises (Fig. 24, a downlink and uplink frame structure based on the short TTI, see teachings in [0200-0202, 0279, 0245-0247 & 0331-0339] summarized as “a control channel sPUCCH within the short TTI transmission comprising receiving a downlink data via sPDCCH and acquiring cyclic shift value for transmission of sPUCCH as per a UL grant transmitted to the UE carried in a downlink control channel may inform of the subframe to which the resources allocated to the UE belong by using explicit signaling); regarding claim 59, wherein the transmitting the downlink data and carrying the indication information in the downlink control channel corresponding to the downlink data comprises (Fig. 24, a downlink and uplink frame structure based on the short TTI, see teachings in [0200-0202, 0279, 0245-0247 & 0331-0339] summarized as “a control channel sPUCCH within the short TTI transmission comprising receiving a downlink data via sPDCCH and acquiring cyclic shift value for transmission of sPUCCH as per a UL grant transmitted to the UE carried in a downlink control channel may inform of the subframe to which the resources allocated to the UE belong by using explicit signaling); regarding claim 60, wherein the transmitting the downlink data and carrying the 
Lee et al. and Chendamarai Kannan et al. do not expressly disclose the following features: regarding claim 58, receiving a shortened Physical Downlink Shared Channel (sPDSCH) with a corresponding downlink control channel or a downlink control channel indicating that a short downlink Semi-Persistent Scheduling (SPS) resource release and acquiring the cyclic shift value for the transmission of the sPUCCH in accordance with the indication information carried in the downlink control channel; or receiving an 
You et al. disclose a method for transmitting or receiving downlink signals and an apparatus therefor with the following features: regarding claim 58, receiving a shortened Physical Downlink Shared Channel (sPDSCH) with a corresponding downlink control channel or a downlink control channel indicating that a short downlink Semi-Persistent Scheduling (SPS) resource release and acquiring the cyclic shift value for the transmission of the sPUCCH in accordance with the indication information carried in the downlink control channel; or receiving an sPDSCH without the corresponding downlink control channel, and acquiring the cyclic shift value for the transmission of the sPUCCH in accordance with the indication information carried in the downlink control channel indicating that the short downlink SPS resource activation (Fig, 9, illustrates an exemplary reference signal (RS) for transmission/reception of a shortened physical downlink control channel (sPDCCH) and a shortened physical downlink shared channel (sPDSCH) according to an embodiment of the present disclosure, see teachings in [0186-0195] summarized as “an RS is transmitted from the base station 10 to the UE 20 (fig. 15) to enable the UE to receive an sPDCCH and an sPDSCH in an sTTI, the UE may use the result of channel estimation performed using the RS, for reception of the sPDCCH and the sPDSCH”); regarding claim 59, transmitting an sPDSCH with a corresponding downlink control channel or a downlink control channel indicating that a short downlink SPS resource release, and carrying the indication information in the downlink control channel; or transmitting an sPDSCH without the corresponding 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. with Chendamarai Kannan et al. by using the features as taught by You et al. in order to provide a more effective and efficient system that is capable of receiving a shortened Physical Downlink Shared Channel (sPDSCH) with a corresponding downlink control channel. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 20-22, 47-49, 50-52 and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/8/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473